                        Case 2:19-mj-01907 Document 1 Filed 11/14/19 Page 1 of 4

AO 91 (Rev. 11 / 11) Criminal Complaint (approved by AUSA Sal Astolfi, requested by M. Crawley)               19-127



                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                      Eastern District of Pennsylvania

                  United States of America                                   )
                                 V.                                          )
                        Elwood Thompson                                      )
                                                                             )
                                                                                     Case No. 19-      J~01 j1\
                                                                             )
                                                                             )
                                                                             )
                            Defendant(s)


                                                     CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                         11/12/2019                       in the county of            Philadelphia    in the
       Eastern          District of            Pennsylvania             , the defendant(s) violated:

             Code Section                                                               Offense Description
 18 USC§ 2113(a)                                    Bank Robbery




          This criminal complaint is based on these facts :
 On the afternoon of November 12, 2019, the defendant entered the PNC Bank branch located at 400 Market Street in
 Philadelphia, gave a note to a female teller, and demanded $1 bills. He took back his note, took the money and fled the
 bank.




          0 Continued on the attached sheet.



                                                                                              ~ Complainant 's signature
                                                                                                           Adam Cook
                                                                                                       Printed name and title

Sworn to before me and signed in my presence.


Date     ~              f4 Jo f'f                                                                       -~-
                                                                                                         Judge 's signature

City and state:        P ~ /J1                                                                         Printed name and tirle
            Case 2:19-mj-01907 Document 1 Filed 11/14/19 Page 2 of 4


                                                                                   ,q __ ,10, ,~
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Adam Cook, being duly sworn, state the following:

       1.      I am a Special Agent with the Federal Bureau oflnvestigation ("FBI") assigned to

the Philadelphia Division. I have been an FBI Special Agent since December 2017. I am

currently assigned t9 the Violent Crimes Task Force ("VCTF"), which investigates violations of

Federal law, including bank robberies, robberies of businesses affecting interstate commerce

(also known as Hobbs Act robberies), kidnappings, and fugitives. From July 2014 until July

201 7, I served as a Police Officer in the District of Columbia, employed by the FBI.

       2.      I submit this affidavit in support of a criminal complaint charging EL WOOD

THOMPSON with violating Title 18, United States Code, Section 2113(a) (bank robbery).

                                  ROBBERY OF PNC BANK

       3.      On the afternoon of November 12, 2019, at approximately 3:18 p.m., a lone black

male ("the suspect"), entered the PNC Bank branch located at 400 Market Street, Philadelphia,

PA and robbed the bank, using a demand note. The suspect displayed the demand note to the

victim teller, M.D., written on a yellow piece of lined paper, saying words to the effect of: This is

a robbery. This is not a game. $1 bills only. No Bills with serial numbers. In addition, the suspect

told M.D. to hurry up and started to count down, three, two, one. In response, and in fear of her

safety, M.D. took $1 bills from the teller station cash drawer and provided that money to the

suspect. The suspect took back his note along with the money and fled the bank towards Market

Street. PNC Bank reported a loss of approximately $745.24.

       4.      After the robbery, Philadelphia Police Department Officers ("PPD officers") and

members of the Philadelphia VCTF responded to the crime scene for processing. While on scene,
            Case 2:19-mj-01907 Document 1 Filed 11/14/19 Page 3 of 4



they interviewed the victim teller and a witness, and obtained surveillance video footage from

the bank.

       5.      In interviews, the victim teller described the suspect as a white male, shorter in

height, approximately 5'2," with a skinny build, approximately 50 to 60 years of age, and clean

shaven. Additionally, the suspect was described as wearing a green jacket, with the hood of his

jacket over his head.

       6.      After the robbery, a brief description of the bank robber as a short white male
 I
wearing a green jacket was put out over PPD radio. Shortly after the robbery, PPD officers
 ,,
st~tioned at 8th and Market Street observed a male matching the description of the bank robber

walking down the stairs of the subway station. The officers also saw that this male was carrying

a plastic bag that appeared to contain rrioney. The officers detained the male.

       7.      The victim teller, M.D., was transported to the area of 8th and Market Street by

officers; M.D. was asked whether the man stopped was the same man who had robbed the bank.

M.D. positively identified him as the bank robber. Specifically, M.D. identified this male as the

bank robber based on the green jacket that he was wearing and the appearance of the bottom of

his face, which was the only part of his face that M.D. was able to see during the bank robbery.

       8.      The individual stopped was identified as ELWOOD THOMPSON, date of birth

10/21/1947, Social Security Number XXX-XX-XXXX. Approximately $445 in $1 bills was

recovered in THOMPSON's possession at the time of his arrest. Your affiant has reviewed

ELWOOD THOMPSON's criminal history, which categorizes him as a black male. Your affiant

has observed THOMPSON and he has light skin.

       9.      The deposits of the PNC Bank are insured by the Federal Deposit Insurance

Corporation (FDIC), and were insured by the FDIC at the time of the robbery described above.
             Case 2:19-mj-01907 Document 1 Filed 11/14/19 Page 4 of 4



       10.    Based on the above, there is probable cause to believe that on November 12,

2019, ELWOOD THOMPSON committed a violation of Title 18, United States Code, Section

2113(a).




                                                          ADAM COOK
                                                          Special Agent
                                                          Federal Bureau of Investigation


Sworn to before me
this J.l!!JJ.ay ofNovember, 2019




~~~
  'NNEA.SITARSKI
United States Magistrate Judge
